Order entered January 30, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00841-CV

                               ANDREA DAVILA, Appellant

                                             V.

                               ROGER INFANTE, Appellee

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-02198-2018

                                         ORDER
       Before the Court is appellee’s January 29, 2019 unopposed motion for extension of time

to file his brief. We GRANT the motion and ORDER the brief due on or before February 28,

2019. Appellee is cautioned that future motions must comply with rule 10.1(a)(5). See TEX. R.

APP. P. 10.1(a)(5).




                                                    /s/   BILL WHITEHILL
                                                          JUSTICE